Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 17 and 33 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s Response, Applicant:  “Thus, claim 1 requires that a resource that has been previously scheduled for a UE to carry a grant-based transmission is rescheduled for the same UE to carry a grant-free retransmission.“.
Examiner respectfully disagrees with Applicant’s argument.  Namba discloses rescheduling of a grant-free uplink resource based on a retransmission (paragraph 39:  In a case that the session identifier is successfully demodulated and decoded and that the demodulation and the decoding of the user data fail, the radio base station apparatus transmits, to the radio terminal apparatus, a NACK and radio resource allocation information for retransmission); Wong discloses scheduling a higher priority transmission over a lower priority transmission by using the previously grant-based resource of the lower priority transmission (paragraph 70-75:  if the high priority resources used resources that were previously semi-persistently scheduled to other UEs, those other UEs would have their semi-persistently scheduled resources de-assigned (and possibly re-assigned elsewhere)); Chen discloses a UE with multiple interfaces, i.e. the same device with two separate transceivers, operating at overlapping resources adjusting one of the respective the device and operative in a substantially overlapping frequency band with the first frequency band; and logic in communication with at least one of the first and second interfaces. In one such example, the logic is configured to: determine at least one priority of concurrent first and second tasks to be performed by the first and second interfaces, respectively; and adjust operation of at least one of the interfaces based on the at least one determined priority so as to achieve at least one of: (i) mitigated radio interference; and/or (ii) enhanced data throughput).
On page 7 of the Applicant’s Response, Applicant:  “Wong does not cure the shortcomings of Namba with respect to the above feature of claim 1. Wong discloses that if “high priority resources used resources that were previously semi-persistently scheduled to other UEs, those other UEs would have their semi-persistently scheduled resources de-assigned.” Wong, 170 (emphasis added). Thus, Wong merely discloses that resources are rescheduled for different UEs as high priority resources. First, Wong’s resources are rescheduled for different UEs, not the same UE as required by claim 1. Second, there is no suggestion in Wong that those resources were previously scheduled to carry a grant-based transmission and now are rescheduled to carry a grant-free retransmission, as required by claim 1. Therefore, Wong does not teach or suggest “determining ... that a grant-free retransmission ... from [a user equipment (UE)] will occur over [a] resource [that has] been previously scheduled to carry a grant-based uplink transmission from the [same] UE” as recited by claim 1. Chen and Li cannot be relied on to cure the shortcomings of Namba and Wong with respect to the above-recited feature of claim 1. Chen discloses adjusting operation of at least one of two interfaces operative in two substantially overlapping frequency bands. See Chen, 1 [0020]. Li discloses that a UE inserts a pilot at a given Dedicated Contention Area (DCA) to indicate that “the UE is transmitting its data using ... resources belonging to the given DCA.” Li, 1 [0090]. Neither Chen nor Li teaches or suggests “determining ... that a grant-free retransmission ... from [a user equipment (UE)] will occur over [a] resource [that has] been previously scheduled to carry a grant-based uplink transmission from the [same] UE” as recited by claim 1 “.
In a case that the session identifier is successfully demodulated and decoded and that the demodulation and the decoding of the user data fail, the radio base station apparatus transmits, to the radio terminal apparatus, a NACK and radio resource allocation information for retransmission); Wong discloses scheduling a higher priority transmission over a lower priority transmission by using the previously grant-based resource of the lower priority transmission (paragraph 70-75:  if the high priority resources used resources that were previously semi-persistently scheduled to other UEs, those other UEs would have their semi-persistently scheduled resources de-assigned (and possibly re-assigned elsewhere)); Chen discloses a UE with multiple interfaces, i.e. the same device with two separate transceivers, operating at overlapping resources adjusting one of the respective interfaces to mitigate interference (paragraph 12-35:  the device and operative in a substantially overlapping frequency band with the first frequency band; and logic in communication with at least one of the first and second interfaces. In one such example, the logic is configured to: determine at least one priority of concurrent first and second tasks to be performed by the first and second interfaces, respectively; and adjust operation of at least one of the interfaces based on the at least one determined priority so as to achieve at least one of: (i) mitigated radio interference; and/or (ii) enhanced data throughput).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Chen in the communication system as described by Namba.  The motivation is to maintain improve interference mitigation.  Applicant’s arguments regarding limitations not taught are piecemeal attacks on single references which is not proper when arguing an obviousness rejection.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2019/0335494) in view of Wong et al. (US 2019/0320395) (“Wong”) in view of Chen et al. (US 2013/0329821) (“Chen”) in view of Li et al. (US 2017/0367110) (“Li”).
For claim 1, Namba discloses:  detecting, by a base station, a grant-free uplink transmission over a first uplink resource based on a preamble carried by the grant-free uplink transmission (paragraph 39:  the radio terminal apparatus transmits, to the radio base station apparatus, a packet including a detection preamble for identifying a transmission as the transmission using the grant-less communication scheme, a session identifier, and user data); determining, by the base station, that a grant-free retransmission of the grant-free uplink transmission will occur over a second uplink resource (paragraph 39:  In a case that the session identifier is successfully demodulated and decoded and that the demodulation and the decoding of the user data fail, the radio base station apparatus transmits, to the radio terminal apparatus, a NACK and radio resource allocation information for retransmission).
Namba does not expressly disclose, but Li from similar fields of endeavor teaches:  a pilot symbol (paragraph 90:  A UE Access Pilot (UAP) 1203, unless otherwise specified, refers to a UE pilot or reference signal, which may be inserted at a given DCA 1201 to indicate that the UE is transmitting its data using the resources belonging to the given DCA).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Li in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.
Namba does not expressly disclose, but Wong from similar fields of endeavor teaches:  the second resource having been previously scheduled to carry a grant-based transmission from a user equipment (UE) (paragraph 70-75:  if the high priority resources used resources that were previously semi-persistently scheduled to other UEs, those other UEs would have their semi-persistently scheduled resources de-assigned (and possibly re-assigned elsewhere)); and transmitting, by the base station, a signal over a downlink resource, the signal instructing the UE to adjust a transmission parameter of the grant-based transmission (paragraph 70-75:  if the high priority resources used resources that were previously semi-persistently scheduled to other UEs, those other UEs would have their semi-persistently scheduled resources de-assigned (and possibly re-assigned elsewhere)).  Thus it 
Namba does not expressly disclose, but Chen from similar fields of endeavor teaches:  adjust a transmission parameter of transmit the lower priority uplink transmission over the second uplink resource with an adjusted transmission parameter, wherein the signal is transmitted prior to the base station attempting to decode data carried by the other uplink transmission (paragraph 12-35:  the device and operative in a substantially overlapping frequency band with the first frequency band; and logic in communication with at least one of the first and second interfaces. In one such example, the logic is configured to: determine at least one priority of concurrent first and second tasks to be performed by the first and second interfaces, respectively; and adjust operation of at least one of the interfaces based on the at least one determined priority so as to achieve at least one of: (i) mitigated radio interference; and/or (ii) enhanced data throughput).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Chen in the communication system as described by Namba.  The motivation is to maintain improve interference mitigation.
Namba discloses rescheduling of a grant-free uplink resource based on a retransmission (paragraph 39:  In a case that the session identifier is successfully demodulated and decoded and that the demodulation and the decoding of the user data fail, the radio base station apparatus transmits, to the radio terminal apparatus, a NACK and radio resource allocation information for retransmission); Wong discloses scheduling a higher priority transmission over a lower priority transmission by using the previously grant-based resource of the lower priority transmission (paragraph 70-75:  if the high priority resources used resources that were previously semi-persistently scheduled to other UEs, those other UEs would have their semi-persistently scheduled resources de-assigned (and possibly re-assigned elsewhere)); Chen discloses a UE with multiple interfaces, i.e. the same device with two separate transceivers, operating at overlapping resources adjusting one of the respective interfaces to mitigate interference (paragraph 12-35:  the device and operative in a substantially overlapping frequency band with the first frequency band; and logic in communication with at least one of the first and second interfaces. In one such example, the logic is configured to: determine at least one priority of concurrent first and second tasks to be performed by the first and second interfaces, respectively; and adjust operation of at least one of the interfaces based on the at least one determined priority so as to achieve at least one of: (i) mitigated radio interference; and/or (ii) enhanced data throughput).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource rescheduling between overlapping resources as described by Namba in view of Wong in the dual transmitter/receiver with overlapping resource usage as described by Chen.  The motivation is to improve interference mitigation with collocated transceivers as well as separate transceivers.
For claim 2; Namba discloses the subject matter in claim 1 as described above in the office action.
Namba does not expressly disclose, but Wong from similar fields of endeavor teaches:  wherein the first uplink resource and the second uplink resource each include one or more orthogonal frequency division multiplexed (OFDM) symbols (paragraph 25:  In an OFDM interface).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Wong in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.

Namba does not expressly disclose, but Chen from similar fields of endeavor teaches:  the signal instructs the UE to adjust the transmission parameter of the grant-based uplink transmission by instructing the UE to reduce a transmit power level of the grant-based uplink transmission (paragraph 12-35:  In one variant, the adjustment of the one or more operational parameters includes adjustment of a transmit power of the transmission device).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Chen in the communication system as described by Namba.  The motivation is to maintain improve interference mitigation.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li as applied to claim 1 above, and further in view of Calcev et al. (US 2012/0230302) (“Calcev”).
For claim 5; Namba discloses the subject matter in claim 1 as described above in the office action.
Namba does not expressly disclose, but Calcev from similar fields of endeavor teaches:  wherein the grant-based uplink transmission was previously scheduled to be performed over a set of uplink resources that includes the second uplink resource and one or more additional uplink resources (paragraph 28, 47-48:  a BS may allocate additional bandwidth to the ranging channel during periods of high contention, and then subsequently de-allocate some or all of that additional bandwidth once the contention levels have subsided).  Thus it would have been obvious to the person of ordinary skill in the art at .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li as applied to claim 1 above, and further in view of Takahashi et al. (US 6,275,518) (“Takahashi”).
For claim 9; Namba discloses the subject matter in claim 1 as described above in the office action.
Namba does not expressly disclose, but Takahashi from similar fields of endeavor teaches:  adjust a resource hopping pattern (column 3, lines 10-22:  for changing a frequency hopping pattern because of predicted interference, making the change synchronously in a radio base station and radio terminals managed thereby so as to prevent interrupted communications).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource assignment as described by Takahashi in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li as applied to claim 1 above, and further in view of Jersenius et al. (US 2012/0300635) (“Jersenius”).
For claim 12; Namba discloses the subject matter in claim 1 as described above in the office action.
The radio base station apparatus, which receives the packet, demodulates and decodes the session identifier and the user data included in the packet and checks whether the session identifier and the user data are correctly demodulated and decoded. In a case that the session identifier is successfully demodulated and decoded and that the demodulation and the decoding of the user data fail, the radio base station apparatus transmits, to the radio terminal apparatus, a NACK and radio resource allocation information for retransmission).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Namba in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.
Namba does not expressly disclose, but Li from similar fields of endeavor teaches:  a pilot symbol (paragraph 90:  A UE Access Pilot (UAP) 1203, unless otherwise specified, refers to a UE pilot or reference signal, which may be inserted at a given DCA 1201 to indicate that the UE is transmitting its data using the resources belonging to the given DCA).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Li in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.
Namba does not expressly disclose, but Jersenius from similar fields of endeavor teaches:  based on a semi-static resource configuration associated with the identifier (Abstract:  Based on the obtained information it is determined for which subframe within a duration of T subframes, the transmission load comprising SPS transmission or HARQ ACK/NACK response to SPS transmissions, on a Physical Shared Channel or on a Physical Control Channel is the lowest within the duration of T subframes).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Jersenius in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.
For claim 13; Namba discloses:  detecting the identifier carried by the grant-free uplink transmission comprises detecting a UE-specific identifier or a group-specific identifier carried by the grant-free uplink transmission (Abstract:  transmitting the user data by using the grant-less communication scheme and adding a session identifier for identifying the radio terminal apparatus, a transmission of at least two parts that include a first part including the session identifier and a second part including the user data is performed at a time).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li in view of Jersenius as applied to claim 12 above, and further in view of Kim (US 2011/0170515).
For claim 14; Namba discloses the subject matter in claim 12 as described above in the office action.
Namba does not expressly disclose, but Kim from similar fields of endeavor teaches:  detecting the identifier in the pilot symbol carried by the grant-free uplink transmission comprises detecting an identifier in the pilot symbol carried by the grant-free uplink transmission, the identifier in the pilot symbol being associated with a time or frequency resource hopping pattern (paragraph 72:  The physical layer information may include modulating and coding information, pattern information associated with a contention-based preamble or pilot symbol or pattern information associated with a shared allocation preamble or pilot symbol, transmission power information associated with the machine-type communication terminal, and the like).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.

Claims 16, 26, 27, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li in view of Bhushan et al. (US 2016/0066316) (“Bhushan”).
For claim 16; Namba and Wong disclose the subject matter in claim 1 as described above in the office action.
Namba does not expressly disclose, but Bhushan from similar fields of endeavor teaches:  of the subframe (paragraph 22).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource signaling as described by Bhushan in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.
For claim 26; Namba discloses the subject matter in claim 16 as described above in the office action.
Namba does not expressly disclose, but Wong from similar fields of endeavor teaches:  wherein the first uplink resource and the second uplink resource each include one or more orthogonal frequency division multiplexed (OFDM) symbols (paragraph 25:  In an OFDM interface).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Wong in 
For claim 27; Namba discloses the subject matter in claim 16 as described above in the office action.
Namba does not expressly disclose, but Chen from similar fields of endeavor teaches:  the signal instructs the UE to adjust the transmission parameter of the grant-based uplink transmission by instructing the UE to reduce a transmit power level of the grant-based uplink transmission (paragraph 12-35:  In one variant, the adjustment of the one or more operational parameters includes adjustment of a transmit power of the transmission device).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Chen in the communication system as described by Namba.  The motivation is to maintain improve interference mitigation.

Claims 17 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 2016/0302225) in view of Calcev in view of Kim et al. (US 2016/0183219) (“Kim2”).
For claims 17 and 33; Damnjanovic discloses:  scheduling, by a base station, a uplink resource to carry a grant-based uplink transmission of a first user equipment (UE), a first uplink resource initially being included in a set of uplink resources available for grant-free uplink traffic transmissions (paragraph 123-132:  UE request a grant UL via contention based resource; the BS assigns a resource grant if the UE’s CCA and SR are successful).
a BS may allocate additional bandwidth to the ranging channel during periods of high contention, and then subsequently de-allocate some or all of that additional bandwidth once the contention levels have subsided) and, the updated set of uplink resources excluding the first uplink resource (paragraph 28, 47-48:  a BS may allocate additional bandwidth to the ranging channel during periods of high contention, and then subsequently de-allocate some or all of that additional bandwidth once the contention levels have subsided).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource assignment as described by Calcev in the resource scheduling as described by Damnjanovic.  The motivation is to improve bandwidth utilization.
Calcev does not expressly disclose, but Kim2 from similar fields of endeavor teaches:  DCI (paragraph 77:  DCI).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim2 in the communication system as described by Calcev.  The motivation is to use standard signaling.
Damnjanovic discloses scheduling grant based resources to a UE that is operating in a grant-less resource, i.e. requesting an uplink grant.  Calcev discloses the de-allocation of grant-less resources based on less contention, e.g. less UEs operating in the grant-less spectrum.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention  for “transmission of the message being prompted by scheduling of the grant-based uplink transmission over the first uplink resource”; in jother words, the BS deallocates grant-less resources based on the BS scheduling the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li in view of Bhushan as applied to claim 16 above, and further in view of Calcev.
For claim 29; Namba discloses the subject matter in claim 16 as described above in the office action.
Namba does not expressly disclose, but Calcev from similar fields of endeavor teaches:  wherein the grant-based uplink transmission was previously scheduled to be performed over a set of uplink resources that includes the second uplink resource and one or more additional uplink resources (paragraph 28, 47-48:  a BS may allocate additional bandwidth to the ranging channel during periods of high contention, and then subsequently de-allocate some or all of that additional bandwidth once the contention levels have subsided).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Calcev in the communication system as described by Namba.  The motivation is to improving interference in LTE networks.

34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li as applied to claim 1 above, and further in view of Priyanto et al. (US 2017/0099682) (“Priyanto”).
For claim 34; Namba discloses the subject matter in claim 1 as described above in the office action.
Namba does not expressly disclose, but Priyanto from similar fields of endeavor teaches: broadcast a control message (paragraph 72: the eNB broadcasts the prach resource allocation information of the CE levels (e.g., the four levels indicated in LTE Release 13) as part of a broadcast system information message, which is received by the UE. The eNB can also broadcast a list of random access preamble configurations that correspond to the CE levels).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource signaling as described by Priyanto in the communication system as described by Namba. The motivation is to use standard scheduling signaling.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li as applied to claim 1 above, and further in view of Katar et al. (US 2017/0099682) (“Katar”).
For claim 35; Namba discloses the subject matter in claim 1 as described above in the office action.
Namba does not expressly disclose, but Katar from similar fields of endeavor teaches: retransmission is triggered automatically without relying on acknowledgment/negative-acknowledgement (ACK/NACK) feedback (paragraph 88: multiple retransmissions of a packet (e.g., packet 902A) by the original transmitting network device and by one or more repeater network devices may provide reliable delivery of the packet to a receiving network device even without the use of acknowledgement packets).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource signaling as described by Katar in the communication system as described by Namba. The motivation is to use standard scheduling signaling.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li in view of Calcev as applied to claim 5 above, and further in view of Nimbalker et al. (US 2017/0019882) (“Nimbalker”).
For claim 37; Namba discloses the subject matter in claim 5 as described above in the office action.
Namba does not expressly disclose, but Nimbalker from similar fields of endeavor teaches: the set of uplink resources are either contiguous or non-contiguous resources (paragraph 41: for contention-based uplink and the UE can transmit on L contiguous resources starting at one of the allowed starting resource blocks from the set).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource signaling as described by Nimbalker in the communication system as described by Namba. The motivation is to use standard scheduling signaling.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li in view of Bhushan as applied to claim 1 above, and further in view of Priyanto et al. (US 2017/0099682) (“Priyanto”).
For claim 38; Namba discloses the subject matter in claim 1 as described above in the office action.
the eNB broadcasts the prach resource allocation information of the CE levels (e.g., the four levels indicated in LTE Release 13) as part of a broadcast system information message, which is received by the UE. The eNB can also broadcast a list of random access preamble configurations that correspond to the CE levels).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource signaling as described by Priyanto in the communication system as described by Namba. The motivation is to use standard scheduling signaling.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li in view of Bhushan as applied to claim 1 above, and further in view of Katar et al. (US 2017/0099682) (“Katar”).
For claim 39; Namba discloses the subject matter in claim 1 as described above in the office action.
Namba does not expressly disclose, but Katar from similar fields of endeavor teaches: retransmission is triggered automatically without relying on acknowledgment/negative-acknowledgement (ACK/NACK) feedback (paragraph 88: multiple retransmissions of a packet (e.g., packet 902A) by the original transmitting network device and by one or more repeater network devices may provide reliable delivery of the packet to a receiving network device even without the use of acknowledgement packets).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource signaling as described by Katar in the communication system as described by Namba. The motivation is to use standard scheduling signaling.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba in view of Wong in view of Chen in view of Li in view of Bhushan in view of Calcev as applied to claim 29 above, and further in view of Nimbalker et al. (US 2017/0019882) (“Nimbalker”).
For claim 41; Namba discloses the subject matter in claim 29 as described above in the office action.
Namba does not expressly disclose, but Nimbalker from similar fields of endeavor teaches: the set of uplink resources are either contiguous or non-contiguous resources (paragraph 41: for contention-based uplink and the UE can transmit on L contiguous resources starting at one of the allowed starting resource blocks from the set).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource signaling as described by Nimbalker in the communication system as described by Namba. The motivation is to use standard scheduling signaling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xu et al. (US 2018/0035455); Xu discloses contention based uplink transmissions that transition to grant-based transmissions where the UE changes transmission modes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN D BLANTON/Primary Examiner, Art Unit 2466